DISMISS; Opinion issued April 18, 2013




                                          S  In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                       No. 05-13-00129-CR

                        CLARA HUBENAK DAHLSTROM, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-80692-2012

                               MEMORANDUM OPINION
                    Before Chief Justice Wright and Justices Myers and Evans
                                Opinion by Chief Justice Wright
       Clara Hubenak Dahlstrom was convicted in Frisco Municipal Court of speeding in a

school zone and assessed a fine and court costs totaling $191. She appealed by trial de novo to

the Collin County Court at Law No. 6. Following a trial before the court, appellant was

convicted of speeding in a school zone and fined $50. This appeal followed. The Court now has

before it the State’s motion to dismiss the appeal for want of jurisdiction.

       The State asserts that we do not have jurisdiction over the appeal because appellant’s fine

did not exceed $100 and she is not challenging the constitutionality of the speeding statute.

Appellant responds that we do have jurisdiction to address her complaints. We agree we lack

jurisdiction over the appeal.

       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be
legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523.

           Courts of appeals have “appellate jurisdiction coextensive with the limits of their

respective districts in all criminal cases except those in which the death penalty has been

assessed.” TEX. CODE CRIM. P. ANN. 4.03 (West Supp. 2012). This jurisdiction, however, does

not extend to cases that have been appealed from any inferior court to the county court at law in

which the fine imposed by the county court at law does not exceed $100 unless the sole issue on

appeal is the constitutionality of the statute or ordinance on which the conviction is based. See

id.; see also Montpas v. State, 997 S.W.2d 650, 650–51 (Tex. App.––Dallas 1999, no pet.).

           Appellant’s case originated in the Frisco Municipal Court and appealed by trial de novo

to the Collin County Court at Law No. 6. The judge of the County Court at Law No. 6 assessed

a $50 fine. Therefore, for us to have jurisdiction over the appeal from the County Court at Law

No. 6, appellant’s sole challenge had to be to the constitutionality of the statute under which she

was convicted. Appellant does not challenge the constitutionality of the speeding statute, and we

do not have jurisdiction to consider the complaints she does raise. 1 See Montpas, 997 S.W.2d at

651. Accordingly, we have no jurisdiction over the appeal. Id.

           We grant the State’s motion and dismiss the appeal for want of jurisdiction.



                                                                            /Carolyn Wright/
                                                                            CAROLYN WRIGHT
                                                                            CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47
130129F.U05

     1
       In her brief, appellant raised two issues. First, appellant contends the trial court committed “structural error” by refusing to dismiss the
case for lack of jurisdiction because the officer who issued the citation failed to maintain his oath of office on file. Second, appellant asserts
procedural errors require reversal due to the lack of jurisdiction and authority of the police officer.



                                                                      –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CLARA HUBENAK DAHLSTROM,                           On Appeal from the County Court at Law
Appellant                                          No. 6, Collin County, Texas
                                                   Trial Court Cause No. 006-80692-2012.
No. 05-13-00129-CR        V.                       Opinion delivered by Chief Justice Wright,
                                                   Justices Myers and Evans participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered April 18, 2013.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –3–